COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-087-CV


KENYEN DAMON MOORE                                                   APPELLANT

                                            V.

THE STATE OF TEXAS                                                         STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Kenyen Damon Moore filed this appeal from an order signed by

Judge Jeff W alker, Presiding Judge of the Eighth Administrative Judicial Region of

Texas, denying Appellant’s motion to recuse a trial court judge. On March 26, 2010,

we notified Appellant of our concern that we lack jurisdiction over the appeal

because there has been no final judgment of conviction. See, e.g., Wright v. State,

969 S.W .2d 588, 589 (Tex. App.—Dallas 1998, no pet.); McKown v. State, 915




      1
           See Tex. R. App. P. 47.4.
S.W .2d 160, 161 (Tex. App.—Fort W orth 1996, no pet.); see also Woodard v. Eighth

Court of Appeals, 991 S.W .2d 795, 797 (Tex. Crim. App. 1998) (orig. proceeding)

(holding that complaint regarding recusal of trial court judge should not be addressed

until appeal from final judgment). W e further stated that unless Appellant or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before April 5, 2010, the appeal could be dismissed for

want of jurisdiction. See Tex. R. App. P. 44.3.

      Appellant filed a response, but it does not state valid grounds for continuing

the appeal. Appellant does not cite, nor have we found, any authority conferring

jurisdiction on this court to consider his appeal at this time. Thus, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                              PER CURIAM

PANEL: GARDNER, W ALKER, and MCCOY, JJ.

DELIVERED: April 29, 2010




                                          2